Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is dated as of August 18, 2015, between
Enstar Group Limited, a Bermuda corporation (“Company”), and Orla M. Gregory
(“Executive”).

BACKGROUND

Company desires to employ Executive, and Executive desires to be an employee of
Company, on the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

TERMS

1. CAPACITY AND DUTIES

1.1 Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth. Effective on the date
hereof, this Agreement amends and restates the Employment Agreement between
Enstar Limited (the Company’s wholly owned subsidiary) and Executive, dated as
of April 1, 2014, in its entirety, and the rights and obligations of each party
shall be governed by this Agreement.

1.2 Capacity and Duties.

(a) Executive shall serve as Chief Integration Officer of Company. Executive
shall perform such duties and shall have such authority consistent with her
position as may from time to time be specified by the Chief Executive Officer of
Company. Executive shall report directly to the Chief Executive Officer of
Company and her principal place of business shall be Company’s office in
Bermuda. It is recognised that extensive travel may be necessary or appropriate
in connection with the performance of Executive’s duties hereunder.

(b) Executive shall devote her full working time and energy, skill and best
efforts to the performance of her duties hereunder, in a manner that will comply
with Company’s rules and policies and will faithfully and diligently further the
business and interests of Company. Executive shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company without the prior
written consent of Company, which consent may be granted or withheld in the
reasonable discretion of the Board of Directors of Company. Notwithstanding
anything herein to the contrary, nothing shall preclude Executive from



--------------------------------------------------------------------------------

(i) serving on the boards of directors of a reasonable number of other
corporations or the boards of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable, community and other
business affairs, and (iii) managing her personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of her responsibilities and duties hereunder.

2. TERM OF EMPLOYMENT

2.1 Term. The term of Executive’s employment hereunder shall commence on the
date of this Agreement and end on December 31, 2017, as further extended or
unless sooner terminated in accordance with the other provisions hereof (the
“Term”). Except as hereinafter provided, on December 31, 2017 and on each
subsequent anniversary thereof, the Term shall be automatically extended for one
year unless either party shall have given to the other party written notice of
termination of this Agreement at least 120 days prior to such anniversary. If
written notice of termination is given as provided above, Executive’s employment
under this Agreement shall terminate on the last day of the Term.

3. COMPENSATION

3.1 Basic Compensation. As compensation for Executive’s services during the
first twelve months of the Term, Company shall pay to Executive a salary at the
annual rate of $900,000 payable in periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. For each
subsequent twelve-month period of Executive’s employment hereunder, Executive’s
salary shall be in the amount of her initial annual salary with such increases,
as may be established by the Compensation Committee of the Board of Directors of
Company in its discretion. Once increased, Executive’s annual salary cannot be
decreased without the written consent of Executive. Executive’s annual salary,
as determined in accordance with this Section 3.1, is hereinafter referred to as
her “Base Salary.”

3.2 Performance Bonus. Executive shall, following the completion of each fiscal
year of Company during the Term, be eligible for a performance bonus in
accordance with Company’s performance bonus plan. Executive shall also be
eligible for additional equity and other incentive awards, at a level
commensurate with her position and in accordance with the policies and practices
of the Company.

3.3 Employee Benefits. During the Term, Executive shall be entitled to
participate in such of Company’s employee benefit plans and benefit programs, as
may from time to time be provided by Company. In addition, during the Term,
Executive shall be entitled to the following:

(a) a life insurance policy in the amount of five times the Executive’s Base
Salary, provided that Executive assists Company in the procurement of such
policy (including, without limitation, submitting to any required physical
examinations and completing accurately any applicable applications and or
questionnaires);

 

- 2 -



--------------------------------------------------------------------------------

(b) fully comprehensive medical and dental coverage on a worldwide basis for the
Executive, her spouse and dependents and an annual medical examination for same;

(c) long term disability coverage, including coverage for serious illness, and
full compensation paid by Company during the period up to and until Executive
begins receiving benefits under such long term disability plan. In the event
that the generally applicable group long-term disability plan contains a
limitation on benefits that would result in Executive’s being entitled to
benefit payments under such plan which are less than 50% of her salary, Company
shall provide Executive with an individual disability policy paying a benefit
amount that, when coupled with the group policy benefit payable, would provide
Executive with aggregate benefits in connection with her long-term disability
equal to 50% of such salary (provided that, if an individual policy cannot be
obtained for such amount on commercially reasonable rates and on commercially
reasonable terms, Company shall provide Executive with a policy providing for
the greatest amount of individual coverage that is available on such standard
terms and rates). Provision of any individual disability policy will also be
contingent upon Executive being able to be insured at commercially reasonable
rates and on commercially reasonable terms and upon Executive assisting Company
in the procurement of such policy (including, without limitation, submitting to
any required physical examinations and completing accurately any applicable
applications and or questionnaires); and

(d) annual payment from the Company of an amount equal to 10% of Executive’s
Base Salary towards Executive’s own pension plan (anticipated to be paid on or
before April 1st in respect of the preceding calendar year).

3.4 Vacation. During the Term, Executive shall be entitled to a paid vacation of
30 days per year (although for the remainder of 2015 this shall be a number of
days equal to the difference between 30 days and the number of paid vacation
days Executive has taken prior to the date of this Agreement).

3.5 Expense Reimbursement. Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by her in connection with the performance of her
duties hereunder in accordance with its regular reimbursement policies as in
effect from time to time.

4. TERMINATION OF EMPLOYMENT

4.1 Death of Executive. If Executive dies during the Term, and for the year in
which Executive dies, Company achieves the performance goals established in
accordance with any incentive plan in which Executive participates, Company
shall pay Executive’s estate an amount equal to the bonus that Executive would
have received had she been employed by Company for the full year, multiplied by
a fraction, the numerator of which is the number of calendar days Executive was
employed in such year and the

 

- 3 -



--------------------------------------------------------------------------------

denominator of which is 365. In addition, Executive’s spouse and dependents (if
any) shall be entitled for a period of 24 months, to continue to receive medical
benefits coverage (as described in Section 3.3) at Company’s expense if and to
the extent Company was paying for such benefits for Executive’s spouse and
dependents at the time of Executive’s death.

4.2 Disability. If Executive is or has been materially unable for any reason to
perform her duties hereunder for 120 days during any period of 150 consecutive
days, Company shall have the right to terminate Executive’s employment upon 30
days’ prior written notice to Executive at any time during the continuation of
such inability, in which event Company shall thereafter be obligated to continue
to pay Executive’s Base Salary for a period of 24 months, periodically in
accordance with Company’s regular payroll practices and, within 30 days of such
notice, shall pay any other amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination. The amount of
payments to Executive under disability insurance policies paid for by Company
shall be credited against and shall reduce the Base Salary otherwise payable by
Company following termination of employment. If, for the year in which
Executive’s employment is terminated pursuant to this Section, Company achieves
the performance goals established in accordance with any incentive plan in which
Executive participates, Company shall pay Executive an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year, multiplied by a fraction, the numerator of which is the number of calendar
days Executive was employed in such year and the denominator of which is 365.
Executive shall be entitled to continue to receive at Company’s expense medical
benefits coverage (as described in Section 3.3) for Executive and Executive’s
spouse and dependents (if any) if and to the extent Company was paying for such
benefits to Executive and Executive’s spouse and dependents at the time of such
termination, until the earlier of: (1) a period of 24 months from the date
Executive is terminated pursuant to this Section 4.2, or (2) the date Executive
begins new employment at an organization offering a comprehensive major medical
health plan for Executive and Executive’s spouse and dependents (regardless of
payment policies in effect at such organization).

4.3 Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice that the Board of Directors of Company is terminating
Executive for Cause (as defined herein), in which event Company shall not
thereafter be obligated to make any further payments hereunder other than
amounts (including salary, expense reimbursement, etc.) that have been fully
earned by, but not yet paid to, Executive under this Agreement as of the date of
such termination. “Cause” shall mean (a) fraud or dishonesty in connection with
Executive’s employment that results in a material injury to Company,
(b) conviction of any felony or crime involving fraud or misrepresentation or
(c) after Executive has received written notice of the specific material and
continuing failure of Executive to perform her duties hereunder (other than
death or disability) and has failed to cure such failure within 30 days of
receipt of the notice, or (d) material and continuing failure to follow
reasonable instructions of the Board of Directors after Executive has received
at least prior written notice of the specific material and continuing failure to
follow instructions and has failed to cure such failure within 30 days of
receipt of the notice.

 

- 4 -



--------------------------------------------------------------------------------

4.4 Termination without Cause or for Good Reason.

(a) If (1) Executive’s employment is terminated by Company for any reason other
than Cause, the death or disability of Executive, or at the natural end of the
then-current Term following the provision of due notice pursuant to Section 2.1,
or (2) Executive’s employment is terminated by Executive for Good Reason (as
defined herein):

(i) Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination;

(ii) Company shall pay Executive a lump sum amount equal to two times the Base
Salary payable to her;

(iii) Executive shall be entitled to continue to receive at Company’s expense
medical benefits coverage (as described in Section 3.3) for Executive and
Executive’s spouse and dependents (if any) if and to the extent Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination until the earlier of: (A) a period of 24 months
from the date Executive is terminated pursuant to this Section 4.4, or (B) the
date Executive begins new employment at an organization offering a comprehensive
major medical health plan for Executive and Executive’s spouse and dependents
(regardless of payment policies in effect at such organization);

(iv) Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or within three years after the date hereof shall become immediately
vested and exercisable on the date of such termination; and

(v) In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year.

(b) Upon making the payments described in this Section 4.4, Company shall have
no further obligation to Executive under this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean the following:

(i) material breach of Company’s obligations hereunder, provided that Executive
shall have given written notice thereof to Company, and Company shall have
failed to remedy the circumstances within 30 days;

(ii) the relocation of Executive’s principal business office outside of Bermuda
without the Executive’s prior agreement; or

(iii) any material reduction in Executive’s duties or authority.

4.5 Change in Control.

(a) If, during the Term, there should be a Change of Control (as defined
herein), and within 1 year thereafter either (i) Executive’s employment should
be terminated for any reason other than for Cause or (ii) Executive terminates
her employment for Good Reason (as defined in Section 4.4):

(i) Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination;

(ii) Company shall pay Executive a lump sum amount equal to two times
Executive’s then current Base Salary;

(iii) Executive shall be entitled to continue to receive at Company’s expense
medical benefits coverage (as described in Section 3.3) for Executive and
Executive’s spouse and dependents (if any) if and to the extent Company was
paying for such benefits to Executive and Executive’s spouse and dependents at
the time of such termination until the earlier of: (A) a period of 24 months
from the date Executive is terminated in a manner subject to this Section 4.5,
or (B) the date Executive begins new employment at an organization offering a
comprehensive major medical health plan for Executive and Executive’s spouse and
dependents (regardless of payment policies in effect at such organization);

(iv) Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or after the date hereof shall become immediately vested and
exercisable on the date of such termination; and

(v) In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had she been employed by Company for the full
year.

(b) Upon making the payments described in this Section 4.5, Company shall have
no further obligation to Executive under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(c) A “Change in Control” of Company shall mean:

(i) the acquisition by any person, entity or “group” required to file a Schedule
13D or Schedule 14D-1 under the Securities Exchange Act of 1934 (the “1934 Act”)
(excluding, for this purpose, Company, its subsidiaries, any employee benefit
plan of Company or its subsidiaries which acquires ownership of voting
securities of Company, and any group that includes Executive) of beneficial
ownership (within the meaning of Rule 13d-3 under the 1934 Act) of 50% or more
of either the then outstanding ordinary shares or the combined voting power of
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;

(ii) the election or appointment to the Board of Directors of Company, or
resignation of or removal from the Board, of directors with the result that the
individuals who as of the date hereof constituted the Board (the “Incumbent
Board”) no longer constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the date hereof whose appointment,
election, or nomination for election by Company’s shareholders, was approved by
a vote of at least a majority of the Incumbent Board (other than an appointment,
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Company) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or

(iii) consummation of: (i) a reorganization, merger or consolidation by reason
of which persons who were the shareholders of Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors, or (ii) a liquidation or dissolution of Company or the
sale, transfer, lease or other disposition of all or substantially all of the
assets of Company (whether such assets are held directly or indirectly).

4.6 Execution of Release. In the event Executive’s employment is terminated
pursuant to Sections 4.2, 4.4, or 4.5, it shall be a condition precedent of
receipt of the payments and benefits specified in such sections (other than any
amounts (including salary, bonuses, expense reimbursement, etc.) that have been
fully earned by, but not yet paid to Executive under this Agreement as of the
date of such termination) that: (a) Executive executes (and does not revoke) a
full and complete release of Company under this Agreement, all benefit plans in
which Executive participates and all applicable laws and regulations and
(b) Executive remains in full compliance with the restrictive covenants set
forth in Section 5 and Exhibit A.

 

- 7 -



--------------------------------------------------------------------------------

5. RESTRICTIVE COVENANTS

5.1 Restrictive Covenants.

(a) Executive acknowledges that she is one of a small number of key executives
and that in such capacity, she will have access to confidential information of
the Company and will engage in key client relationships on behalf of the Company
and that it is fair and reasonable for protection of the legitimate interests of
the Company and the other key executives of the Company that she should accept
the restrictions described in Exhibit A hereto.

(b) Promptly following Executive’s termination of employment, Executive shall
return to the Company all property of the Company, and all documents, accounts,
letters and papers of every description relating to the affairs and business of
the Company or any of its subsidiaries, and copies thereof in Executive’s
possession or under her control.

(c) Executive acknowledges and agrees that the covenants and obligations of
Executive in Exhibit A and this Section 5.1 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in Exhibit A
and this Section 5.1. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.

(d) Executive agrees that if she applies for, or is offered employment by (or is
to provide consultancy services to) any other person, firm, company, business
entity or other organization whatsoever (other than an affiliate of the Company)
during the restriction periods set forth in Exhibit A, she shall promptly, and
before entering into any contract with any such third party, provide to such
third party a full copy of Exhibit A and this Section 5.1 in order to ensure
that such other party is fully aware of Executive’s obligations hereunder.

5.2 Intellectual Property Rights. Executive recognizes and agrees that
Executive’s duties for the Company may include the preparation of materials,
including written or graphic materials for the Company or its affiliate, and
that any such materials conceived or written by Executive shall be done within
the scope of her employment as a “work made for hire.” Executive agrees that
because any such work is a “work made for hire,” the Company (or the relevant
affiliate of the Company) will solely retain and own all rights in said
materials, including rights of copyright. Executive agrees to disclose and
assign to the Company her entire right, title and interest in and to all
inventions and improvements related to the Company’s business or to the business
of the Company’s affiliates (including, but not limited to, all financial and
sales information), whether

 

- 8 -



--------------------------------------------------------------------------------

patentable or not, whether made or conceived by her individually or jointly with
others at any time during her employment by the Company hereunder. Such
inventions and improvements are to become and remain the property of the Company
and Executive shall take such actions as are reasonably necessary to effectuate
the foregoing.

6. MISCELLANEOUS

6.1 Key Employee Insurance. Company shall have the right at its expense to
purchase insurance on the life of Executive, in such amounts as it shall from
time to time determine, of which Company shall be the beneficiary. Executive
shall submit to such physical examinations as may reasonably be required and
shall otherwise cooperate with Company in obtaining such insurance.

6.2 Indemnification/Litigation. Company shall indemnify and defend Executive
against all claims arising out of Executive’s activities as an officer or
employee of Company or its affiliates to the fullest extent permitted by law and
under Company’s organizational documents. At the request of Company, Executive
shall during and after the Term render reasonable assistance to Company in
connection with any litigation or other proceeding involving Company or any of
its affiliates. Company shall provide reasonable compensation to Executive for
such assistance rendered after the Term.

6.3 No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of her employment
hereunder (other than as expressly set forth in Sections 4.2, 4.4(a)(iii), and
4.5(a)(iii) related to medical benefits).

6.4 Severability. The invalidity or unenforceability of any particular provision
or part of any provision of this Agreement shall not affect the other provisions
or parts hereof.

6.5 Assignment; Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Company to any person or entity which may become a
successor in interest (by purchase of assets or stock, or by merger, or
otherwise) to Company in the business or substantially all of the business
presently operated by it. Subject to the foregoing, this Agreement and the
rights and obligations set forth herein shall inure to the benefit of, and be
binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators.

6.6 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
e-mail or facsimile, receipt acknowledged, addressed as set forth below or to
such other person and/or at such other

 

- 9 -



--------------------------------------------------------------------------------

address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of process and any other
notice in any action, suit or proceeding shall be effective against any party if
given as provided in this Agreement; provided that nothing herein shall be
deemed to affect the right of any party to serve process in any other manner
permitted by law.

(a) If to Company:

Enstar Group Limited

P.O. Box HM 2267

Windsor Place, 3rd Floor

22 Queen Street

Hamilton HM JX

Bermuda

Attention: Paul O’Shea

(b) If to Executive:

Orla M. Gregory

(Pursuant to Address on file with Company’s Human Resources Department as her
primary residence)

6.7 Entire Agreement; Modification; Advice of Counsel.

(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters contemplated herein and supersedes all prior
agreements and understandings with respect thereto. No addendum, amendment,
modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
of the same or of any other right or remedy with respect to such occurrence or
with respect to any other occurrence.

(b) Executive acknowledges that she has been afforded an opportunity to consult
with her counsel with respect to this Agreement.

6.8 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of Bermuda, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.

 

- 10 -



--------------------------------------------------------------------------------

6.9 Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.

6.10 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such additional actions as the other party shall reasonably
request in order to effectuate the purposes of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ENSTAR GROUP LIMITED By:   /s/ Dominic Silvester   Name: Dominic Silvester  
Title: Chief Executive Officer       /s/ Orla M. Gregory       Orla M. Gregory

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

 

  A. Noncompetition. During the Term and for a period of twelve (12) months
after Executive’s employment terminates (the “Restriction Period”), Executive
shall not, without the prior written permission of the Board, directly or
indirectly engage in any Competitive Activity. The term “Competitive Activity”
shall include (i) entering the employ of, or rendering services to, any person,
firm or corporation engaged in the insurance and reinsurance run-off or any
other business in which the Company or any of its affiliates has been engaged at
any time during the last twelve months of the Term and to which Executive has
rendered services or about which Executive has acquired Confidential Information
or by which Executive has been engaged at any time during the last twelve months
of her period of employment hereunder and in each case in any jurisdiction in
which the Company or any of its affiliates has conducted substantial business
(hereinafter defined as the “Business”); (ii) engaging in the Business for
Executive’s own account or (becoming interested in any such Business, directly
or indirectly, as an individual, partner, shareholder, member, director,
officer, principal, agent, employee, trustee, consultant, or in any other
similar capacity; provided, however, nothing in this Paragraph A shall prohibit
Executive from owning, solely as a passive investment, 5% or less of the total
outstanding securities of a publicly-held company, or any interest held by
Executive in a privately-held company as of the date of this Agreement; provided
further that the provisions of this Paragraph A shall not apply in the event
Executive’s employment with the Company is terminated without Cause or with Good
Reason.

 

  B. Confidentiality. Without the prior written consent of the Company, except
to the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate regulatory authority, Executive shall not
disclose and shall use her best endeavours to prevent the disclosure of any
trade secrets, customer lists, market data, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans or financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
affiliates or information designated as confidential or proprietary that the
Company or any of its subsidiaries or affiliates may receive belonging to
clients or others who do business with the Company or any of its subsidiaries or
affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public by the
Company or any of its subsidiaries or affiliates or is in the public domain
(other than by reason of Executive’s breach of this Paragraph B). In the event
that Executive is required to disclose Confidential Information in a legal
proceeding, Executive shall provide

 

- 12 -



--------------------------------------------------------------------------------

  the Company with notice of such request as soon as reasonably practicable, so
that the Company may timely seek an appropriate protective order or waive
compliance with this Paragraph B, except if such notice would be unlawful or
would place Executive in breach of an undertaking she is required to give by law
or regulation.

 

  C. Non-Solicitation of Employees. During the Restriction Period, Executive
shall not, without the prior written permission of the Board, directly or
indirectly induce any Senior Employee of the Company or any of its affiliates to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise, offer
employment to or employ any Senior Employee unless such person shall have ceased
to be employed by the Company or any affiliate for a period of at least six
(6) months. For the purpose of this Paragraph C, “Senior Employee” shall mean a
person who, at any time during the last twelve months of Executive’s period of
employment hereunder:

(i) is engaged or employed (other than in a clerical, secretarial or
administrative capacity) as an employee, director or consultant of the Company
or its affiliates; and

(ii) is or was engaged in a capacity in which she obtained Confidential
Information; and

(iii) had personal dealings with Executive.

 

  D. Non-Disparagement. Executive shall not do or say anything adverse or
harmful to, or otherwise disparaging of, the Company or its subsidiaries and
their respective goodwill. The Company shall not, and shall use reasonable
efforts to ensure that its officers, directors, employees and subsidiaries do
not do or say anything adverse or harmful to, or otherwise disparaging of,
Executive and her goodwill; provided that no action by either party in
connection with the enforcement of its rights hereunder shall be construed as a
violation of this Paragraph D.

 

  E. Definition. In this Exhibit A, “directly or indirectly” (without prejudice
to the generality of the expression) means whether as principal or agent (either
alone or jointly or in partnership with any other person, firm or company) or as
a shareholder, member or holder of loan capital in any other company or being
concerned or interested in any other person, firm or company and whether as a
director, partner, consultant, employee or otherwise.

 

  F. Severability. Each of the provisions contained in this Exhibit A is and
shall be construed as separate and severable and if one or more of such
provisions is held to be against the public interest or unlawful or in any way
an unreasonable restraint of trade or unenforceable in whole or in part for any
reason, the remaining provisions of this Exhibit A or part thereof, as
appropriate, shall continue to be in full force and effect.

 

- 13 -



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT AND RESTATEMENT

The undersigned, Enstar Limited, hereby AGREES and ACKNOWLEDGES the amendment
and restatement set forth in Section 1.1 of this Agreement.

 

ENSTAR LIMITED By:   /s/ Elizabeth DaSilva  

Name: Elizabeth DaSilva

 

Title: Director

 

- 14 -